Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended December Year-to-Date December Change Change Income Account- Retail Revenues- Fuel $ Non-Fuel Wholesale Revenues 19 Other Electric Revenues 8 56 Non-regulated Operating Revenues 20 23 82 Total Revenues Fuel and Purchased Power Non-fuel O&M MCAR Litigation Settlement 0 0 0 0 Depreciation and Amortization 10 Taxes Other Than Income Taxes 10 51 Total Operating Expenses Operating Income Other Income, net 29 75 Interest Charges 9 Income Taxes 68 33 Net Income Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 65 65 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
